          Case 1:19-cv-08359-VEC Document 80 Filed 03/29/21 Page 1 of 2




                                                                                 JEFFREY L. KESSLER
                                                                                                     Partner
                                                                                             (212) 294-4698
                                                                                      JKessler@winston.com


March 29, 2021

VIA ECF
Honorable Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007

       Re:     Relevent Sports, LLC v. United States Soccer Federation, Inc.,
               No. 19-cv-08359-VEC

Dear Judge Caproni:

        This firm represents Plaintiff Relevent Sports, LLC (“Relevent”) in the above-captioned
action. We write to respectfully submit for the Court’s consideration the Supreme Court’s recent
decision in Ford Motor Co. v. Montana Eighth Judicial District Court, No. 19–368 (Mar. 25,
2021), attached hereto as Exhibit A. This supplemental authority is relevant to resolving
Fédération Internationale de Football Association’s (“FIFA”) pending motion to dismiss
Relevent’s amended complaint. ECF No. 68. Specifically, the Ford Motor Co. decision reinforces
that this Court may constitutionally exercise specific personal jurisdiction over FIFA.

        To satisfy due process for specific personal jurisdiction, a plaintiff’s claims must “arise out
of or relate to” the defendant’s contacts with the forum state. Ex. A at 6; accord ECF No. 69 at
12. In Ford Motor Co., an out-of-state defendant (Ford) that marketed its cars and licensed dealers
in the forum state and caused injury to an in-state plaintiff argued that the plaintiff’s claim did not
“arise out of or relate to” Ford’s in-state contacts because those contacts did not cause the
plaintiff’s injuries. Ex. A at 8. The Supreme Court rejected this “causation-only approach,”
holding that the “relate to” clause of the due process standard requires only “a ‘connection’
between a plaintiff’s suit and a defendant’s activities,” not a “causal showing.” Id.

       Here, an out-of-state defendant (FIFA) that markets its games and licenses match agents in
the forum state (New York) and caused injury to an in-state plaintiff (Relevent) argues that
Relevent’s “claims do not ‘arise out of or relate to’” FIFA’s in-state contacts because those
contacts are not “a proximate cause of [Relevent]’s injury.” ECF No. 69 at 14. Ford Motor Co.
expressly forecloses this argument. Indeed, the decision makes clear that FIFA’s litany of contacts
with New York (see, e.g., ECF No. 77 at 22) are sufficiently connected with Relevent’s claims to
provide this Court with specific personal jurisdiction over FIFA.
         Case 1:19-cv-08359-VEC Document 80 Filed 03/29/21 Page 2 of 2

                                                                                 March 29, 2021
                                                                                         Page 2


       For these reasons, and the reasons set forth in Relevent’s opposition brief, FIFA’s motion
to dismiss the amended complaint should be denied.

       Relevent appreciates the Court’s time and attention to this matter.

                                                    Respectfully submitted,

                                                    /s/ Jeffrey L. Kessler
                                                    Jeffrey L. Kessler

cc:    All Counsel of Record (via ECF)
